Citation Nr: 1410229	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972.  He subsequently served in the National Guard, with a period of active duty for training (ACDUTRA) in January 1994.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD, which, in relevant part, denied the Veteran's claim of entitlement to service connection for a right knee disability.

In April 2012, the Veteran presented testimony in a central office hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his current right knee disability is related to an in-service motor vehicle accident (MVA) during ACDUTRA in January 1994.  Review of the record confirms that the Veteran was involved in an MVA during his period of ACDTURA and that he was seen for complaints related to the right knee right after the accident.  Additionally, the Veteran testified that he subsequently reinjured his knee.  The record reflects that the Veteran fell in June 2007 and October 2007, the latter incident involved his right leg giving out.  Although the Veteran's right knee was examined during a February 2008 VA examination and a diagnosis of meniscal tear of the right knee was noted, no opinion was provided as to the etiology of such disability.  Therefore, on remand, the Veteran should be afforded an examination to determine whether his current right knee disability is related to his in-service MVA.  

While this case is on remand, the AMC should ensure that the Veteran receives notification in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied, to specifically include notification of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right knee disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current right knee disability had its onset in service, or is otherwise related to the Veteran's military service, to include the January 1994 MVA. 

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and hiss representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


